Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claims 1 and 20 is a relative term which renders the claims indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-19 are rejected because they depend from claim 1.

The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-11 and 13-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Devroe (WO2017068058A1).
Regarding claim 1, Devroe discloses an agricultural baler ((abstract), comprising: 
a bale chamber (fig.1: (9)) for the compression of crop material into bales (page 8), the bale chamber having a floor, a ceiling, a first wall and a second wall (page 8), 
wherein a bale forming direction of the bale chamber extends from an inlet end to an outlet end of the bale chamber (page 8, claim 1, fig.1: plunger (7) along path (A) to form the bale), and 
wherein the floor comprises an inlet opening (figs.1-2: (19)); 
a plunger (fig.1: plunger (7)) for forcing the crop material from the inlet end of the bale chamber towards the outlet end of the bale chamber; 
a feeder duct (figs.1-2: (23)) communicating with the bale chamber (fig.1: (9)) through the inlet opening (figs.1-2: (19)) for charges crop material to be transferred from the feeder duct into the bale chamber, 
wherein the feeder duct has an upper end (fig.2: (27)) facing generally upwardly and communicating with the inlet opening (figs.1-2: (19)) in the bale chamber and a lower end (fig.2: (29)) facing generally in a forward direction, 
the feeder duct has a top wall (fig.2: (35)) and a bottom wall (fig.2:(61)) extending between the lower end and the upper end of the feeder duct; 
one or more actuators (fig.9: (185) and (187)) that are configured to move the top wall and / or the bottom wall (page 12 paragraph 35-page 13); and 
a controller (fig.9: (105)) configured to activate the one or more actuators during a baling operation in order to adjust the volume of the feeder duct.

Regarding claim 2, Devroe discloses wherein the controller (fig.9: (105)) is configured to activate the one or more actuators at one or more instants in time during an operational cycle of the baler (fig.9: during the operation, if the plugged material is detected in the duct (23) by the sensor (107), the sensor sends signal to the controller (105) to active the actuators (185 and 187) to move the walls (61, and 71), see the configuration of fig.3 or fig.8) (page 10 paragraph 25-page 11 paragraph 10) (the controller is capable to activate the actuators at any during the operation).


Regarding claim 3, Devroe discloses comprising a stuffer (page 8 paragraphs 25-30 and figs.2-3: the tines (41 and 43) of the feeder (25)) operable to convey crop material from the feeder duct through the inlet opening and into the bale chamber (page 10 paragraph 25-page 11 paragraph 10 and the configuration of fig.3 or fig.8), 
wherein the controller is configured to activate the one or more actuators at one or more predetermined instants in time during a stuffer cycle of the stuffer (causing the feeder means 25 to resume operation while the front door 59, rear door 61, and upper end part 71 of the bottom wall 37 of the feeder duct 23 are in the partly opened position) (the controller is capable to activate the actuators at any during the operation).  

Regarding claim 4, Devroe discloses, wherein the stuffer comprises stuffer-tines (figs.2-3: the tines (41 and 43) of the feeder (25)) that are movable from a stuffer-tine-start-position at the lower end of the feeder duct to a stuffer-tine-end-position at the upper end of the feeder duct; and 
the stuffer cycle comprises movement of the stuffer-tines from the stuffer-tine-start- position to the stuffer-tine-end-position, along the feeder duct, in order to convey crop material from the feeder duct through the inlet opening and into the bale chamber (page 8 paragraphs 25-30).  


Regarding claim 5, Devroe discloses wherein the controller is configured to activate the one or more actuators to increase the volume of the feeder duct at a release-instant-in-time (the configuration of fig.3 or fig.8 to increase the volume of the duct (23)), 
wherein the release-instant-in-time is immediately before movement of the stuffer-tines from the stuffer- tine-start-position to the stuffer-tine-end-position (page 10 paragraph 25-page 11 paragraph 10: after moving the walls to the configuration of fig.3 or fig.8 (open position); then causing the feeder means 25 to resume operation while the front door 59, rear door 61, and upper end part 71 of the bottom wall 37 of the feeder duct 23 are in the partly opened position (the configuration of fig.3 or fig.8)) (the controller is capable to activate the actuators at any during the operation).  

Regarding claim 7, Devroe discloses wherein the controller is configured to activate the one or more actuators to decrease the volume of the feeder duct at a compress-instant-in-time, wherein the compress-instant-in-time is immediately before the release-instant-in-time (page 10 paragraph 25-page 11 paragraph 10: after release the pressure; the feeder duct 23 can be positioned in the closed position (fig.2), then normal operation of the baler can resume) (the controller is capable to activate the actuators at any during the operation).  

Regarding claim 9, Devroe discloses wherein the controller is configured to activate the one or more actuators to define a feeder duct that has a variable cross-sectional area along its length in between stuffer cycles ((page 10 paragraph 25-page 11 paragraph 10, open and closed positions (figs.2-3).  

Regarding claim 10, Devroe discloses wherein the one or more actuators are configured to provide the feeder-duct with a funnel-configuration and a reverse-funnel-configuration (figs.1-2: each section of the wall (37) having independent actuator to be operated independently; and having a funnel-configuration is deepening on how each section of wall (37) can be pushed in the direction (h), and how each section of wall (37) can be pulled opposite to the direction (h) by each independent actuator).  


Regarding claim 11, Devroe discloses wherein the controller is configured to activate the one 5or more actuators to define a feeder duct having a funnel-configuration which has at least a portion of decreasing cross-sectional area from the lower end to the upper end, in between stuffer cycles (figs.1-2: each section of the wall (37) having independent actuator to be operated independently; and having a funnel-configuration is deepening on how each section of wall (37) can be pushed in the direction (h), and how each section of wall (37) can be pulled opposite to the direction (h) by each independent actuator).  

Regarding claim 13, Devroe discloses wherein the controller is configured to activate the one or more actuators to define a feeder duct having a reverse-funnel-configuration, for which at least a portion of the feeder duct has an increasing cross-sectional area in a direction from the lower end to the upper end of the feeder duct, at an instant in time that is a predetermined period of time from an end of the stuffer cycle at which stuffer-tines are at a stuffer-tine-end-position (figs.1-2: each section of the wall (37) having independent actuator to be operated independently; and having a funnel-configuration is deepening on how each section of wall (37) can be pushed in the direction (h), and how each section of wall (37) can be pulled opposite to the direction (h) by each independent actuator).  


Regarding claim 14, Devroe discloses a feeder operable to convey crop material from the lower end of the feeder duct toward the upper end (page 8 paragraphs 25-30 and figs.2-3: the tines (41 and 43) of the feeder (25))), 
wherein the controller is configured to activate the one or more actuators at one or more predetermined instants in time during a feeder cycle of the feeder (the controller is capable to activate the actuators at any during the operation).  

Regarding claim 15, Devroe discloses wherein the controller is configured to activate the one or more actuators at one or more predetermined instants in time during a plunger cycle of the plunger (the controller is capable to activate the actuators at any during the operation).  

Regarding claim 16, Devroe discloses wherein the plunger cycle comprises movement of the plunger from: (i) a retracted position, in which the plunger is at the inlet end of the bale chamber; to (ii) an extended position, in which the plunger is closer to the outlet end of the bale chamber (page 8, claim 1, fig.1: plunger (7) along path (A) to form the bale).

Regarding claim 17, Devroe discloses wherein the controller is configured to activate the one or more actuators to increase the volume of the feeder duct at a release-instant-in-time, wherein the release-instant-in-time is immediately before the plunger moves from the retracted position towards the extended position (the controller is capable to activate the actuators at any during the operation). 


Regarding claim 18, Devroe discloses wherein the controller is configured to activate the one or more actuators to decrease the volume of the feeder duct (the size of the duct (32) from fig.3 to fig.2) at a compress-instant-in-time, wherein the compress-instant-in-time is immediately before the release-instant-in-time (figs.1-2: each section of the wall (37) having independent actuator to be operated independently; and the size of the duct-configuration is deepening on how each section of wall (37) can be pushed in the direction (h), and how each section of wall (37) can be pulled opposite to the direction (h) by each independent actuator. The controller is capable to activate the actuators at any during the operation).  

Regarding claim 19, Devroe discloses wherein the controller is configured to activate the one 15or more actuators to decrease the volume of the feeder duct the size of the duct (32) from fig.3 to fig.2) at a compress-instant-in-time, wherein the compress-instant-in-time is immediately before the release-instant-in-time figs.1-2: each section of the wall (37) having independent actuator to be operated independently; and the size of the duct-configuration is deepening on how each section of wall (37) can be pushed in the direction (h), and how each section of wall (37) can be pulled opposite to the direction (h) by each independent actuator. The controller is capable to activate the actuators at any during the operation).  

Regarding claim 20, Devroe discloses a method for operating an agricultural baler (abstract), the baler comprising:
a bale chamber (fig.1: (9)) for the compression of crop material into bales (abstract and page 8), the bale chamber having a floor, a ceiling, a first wall and a second wall (page 8), 
wherein a bale forming direction of the bale chamber extends from an inlet end to an outlet end of the bale chamber (page 8, claim 1, fig.1: plunger (7) along path (A) to form the bale), and 
wherein the floor comprises an inlet opening (figs.1-2: (19)); 
a plunger (fig.1: plunger (7)) for forcing the crop material from the inlet end of the bale chamber towards the outlet end of the bale chamber; 
a feeder duct (figs.1-2: (23)) communicating with the bale chamber (fig.1: (9)) through the inlet opening (figs.1-2: (19)) for charges crop material to be transferred from the feeder duct into the bale chamber, 
wherein the feeder duct has an upper end (fig.2: (27)) facing generally upwardly and communicating with the inlet opening (figs.1-2: (19)) in the bale chamber and a lower end (fig.2: (29)) facing generally in a forward direction, 
the feeder duct has a top wall (fig.2: (35)) and a bottom wall (fig.2:(61)) extending between the lower end and the upper end of the feeder duct; 
one or more actuators (fig.9: (185) and (187), the embodiment fig.9 is the same as the embodiment of figs.1-8, but the different of fig.9 the actuators are operated automatically) that are configured to move the top wall and / or the bottom wall (fig.9: (61 and (71)) (page 12 paragraph 35-page 13); and 
a controller (fig.9: (105)) configured to activate the one or more actuators during a baling operation in order to adjust the volume of the feeder duct.

Claims 1 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Verhaeghe (US20140318391A1).

Regarding claim 1, Verhaeghe discloses an agricultural baler ((abstract), comprising: 
a bale chamber (fig.1: (2)) for the compression of crop material into bales, the bale chamber having a floor, a ceiling, a first wall and a second wall (paragraph 0074),
wherein a bale forming direction of the bale chamber extends from an inlet end to an outlet end of the bale chamber (paragraph 0075 and fig.1: plunger (1) to form the bale), and 
wherein the floor comprises an inlet opening (figs.1-2: (51)); 
a plunger (fig.1: plunger (1)) for forcing the crop material from the inlet end of the bale chamber (fig.1: (2)) towards the outlet end of the bale chamber; 
a feeder duct (figs.1-2: (11)) communicating with the bale chamber (fig.1: (2)) through the inlet opening (figs.1-2: (51)) for charges crop material to be transferred from the feeder duct into the bale chamber (paragraph 0080), 
wherein the feeder duct has an upper end (figs.1-2: the upper end of the duct (11) at element (51)) facing generally upwardly and communicating with the inlet opening (figs.1-2: (51)) in the bale chamber and a lower end figs.1-2: the upper end of the duct (11) at element (52)) facing generally in a forward direction, 
the feeder duct has a top wall (fig.2: (54)) and a bottom wall (fig.2:(53)) extending between the lower end and the upper end of the feeder duct; 
one or more actuators (fig.2: (27)) that are configured to move the top wall and / or the bottom wall (paragraph 0080); and 
a controller () configured to activate the one or more actuators during a baling operation in order to adjust the volume of the feeder duct (paragraphs 0094 and 0096-0097: sensor mechanism).

Regarding claim 20, Verhaeghe discloses a method for operating an agricultural baler (abstract), the baler comprising:
a bale chamber (fig.1: (2)) for the compression of crop material into bales, the bale chamber having a floor, a ceiling, a first wall and a second wall (paragraph 0074),
wherein a bale forming direction of the bale chamber extends from an inlet end to an outlet end of the bale chamber (paragraph 0075 and fig.1: plunger (1) to form the bale), and 
wherein the floor comprises an inlet opening (figs.1-2: (51)); 
a plunger (fig.1: plunger (1)) for forcing the crop material from the inlet end of the bale chamber (fig.1: (2)) towards the outlet end of the bale chamber; 
a feeder duct (figs.1-2: (11)) communicating with the bale chamber (fig.1: (2)) through the inlet opening (figs.1-2: (51)) for charges crop material to be transferred from the feeder duct into the bale chamber (paragraph 0080), 
wherein the feeder duct has an upper end (figs.1-2: the upper end of the duct (11) at element (51)) facing generally upwardly and communicating with the inlet opening (figs.1-2: (51)) in the bale chamber and a lower end figs.1-2: the upper end of the duct (11) at element (52)) facing generally in a forward direction, 
the feeder duct has a top wall (fig.2: (54)) and a bottom wall (fig.2:(53)) extending between the lower end and the upper end of the feeder duct; 
one or more actuators (fig.2: (27)) that are configured to move the top wall and / or the bottom wall (paragraph 0080); and 
a controller configured to activate the one or more actuators during a baling operation in order to adjust the volume of the feeder duct (paragraphs 0094 and 0096-0097: sensor mechanism).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Devroe (WO2017068058A1) in view of (Eggenmueller).

Regrading claims 6 and 8, Devroe discloses at the release-instant-in-time, the controller is configured to activate the one or more actuators to move the bottom wall further from each other at the upper end of the feeder duct (page 10 paragraph 25-page 11 paragraph 10: after moving the walls to the configuration of fig.3 or fig.8 (open position)).  
Devroe does not disclose move the top wall.
Eggenmueller discloses an agricultural baler (abstract) (col.4 line 3-col.5 line8), comprising:
a bale chamber (fig.1: (24)) for the compression of crop material into bales, the bale chamber having a floor, a ceiling, a first wall and a second wall, 
wherein a bale forming direction of the bale chamber extends from an inlet end to an outlet end of the bale chamber (fig.1: the element (22)), and 
wherein the floor comprises an inlet opening (fig.1: (21));
a plunger (fig.1: the element (22)) for forcing the crop material from the inlet end of the bale chamber towards the outlet end of the bale chamber;
a feeder duct (fig.1: (10)) communicating with the bale chamber through the inlet opening for charges of crop material to be transferred from the feeder duct into the bale chamber, 
wherein the feeder duct has an upper end (fig.1: the upper end at element (19)) facing generally upwardly and communicating with the inlet opening in the bale chamber and a lower end (fig.1: the lower end at element (5)) facing generally in a forward direction, 
the feeder duct has a top wall (fig1: (15)) and a bottom wall (fig.1: (12)) extending between the lower end and the upper end of the feeder duct (col.4 last 8 lines- col.6 line2 and claim 5);
one or more actuators (fig.1: (13) and (14)) that are configured to move the top wall (fig.1: (15)) and/or the bottom wall (12)).

Devroe and Eggenmueller are related to an agricultural baler with adjustable feeder duct,
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Devroe to have the top wall as taught by Eggenmueller in order to in order to vary the density of the layer (Eggenmueller: col.4 last 8 lines- col.6 line2 and claim 5), thereby having at the release-instant-in-time, the controller is configured to activate the one or more actuators to move the bottom wall further from each other at the upper end of the feeder duct, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regrading claim 12, Devroe discloses wherein the controller (fig.9: (105)) is configured to activate the one or more actuators (fig.9: (185) and (187));
Eggenmueller teaches top wall (fig1: (15)) and bottom wall (fig.1: (12)) are movable, 
moving top wall (fig1: (15)) and bottom wall (fig.1: (12)) in the same time one or more actuators to define a feeder duct having a parallel-configuration that has a substantially consistent cross-sectional area from the lower end to the upper end, in between stuffer cycles and after the feeder duct has been controlled to have a funnel-configuration.
Therefore, the modification of Devroe in view of Eggenmueller teaches wherein the controller is configured to activate the one or more actuators to define a feeder duct having a parallel-configuration that has a substantially consistent cross-sectional area from the lower end to the upper end, in between stuffer cycles and after the feeder duct has been controlled to have a funnel-configuration.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725